Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 1 of 35 PageID: 1




Phillips & Paolicelli, LLP                Szaferman Lakind Blumstein & Blader, P.C.
747 3rd Avenue, 6th Floor                 101 Grovers Mill Road, Suite 200
New York, New York, 10017                 Lawrenceville, New Jersey 08534
Phone: 212-388-5100; Fax 212-388-5200     Phone: 609-275-0400; Fax: 609-275-4511
Attorneys for Plaintiff                   Attorneys for Plaintiff
By: Steven Phillips, Esq.                 By: Arnold Lakind, Esq.
     Victoria E. Phillips, Esq.                Robert Lytle, Esq.
     Melissa Stewart, Esq.
     (Pro Hac Vice Motion
     to be Submitted)

Cooney & Conway
120 N. Lasalle Street, Suite 3000
Chicago, Illinois 60602
Phone: 312-236-6166; Fax 312-236-3029
Attorneys for Plaintiff
By: Kevin Cooney, Esq. (Pro Hac Vice
     Motion to be Submitted)

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  SHIRLEY BOND,

          Plaintiff,                      CIVIL ACTION NO. ____________

  vs.

  SOLVAY SPECIALTY POLYMERS,
  USA, LLC; SOLVAY SOLEXIS, INC.;
  ARKEMA, INC.; E.I. DU PONT DE
                                              COMPLAINT AND JURY DEMAND
  NEMOURS & COMPANY; THE
  CHEMOURS COMPANY; THE
  CHEMOURS COMPANY FC, LLC;
  THE 3M COMPANY; AND JOHN
  DOE ENTITIES #1-10,

          Defendants.


        Now come Plaintiff, SHIRLEY BOND (“Plaintiff”), by and through her undersigned

counsel, and for her Complaint against Defendants, SOLVAY SPECIALITY POLYMERS,

USA, LLC, SOLVAY SOLEXIS, INC., ARKEMA, INC., E.I. DU PONT DE NEMOURS &


#5457054v1                                                                               -1-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 2 of 35 PageID: 2




COMPANY, THE CHEMORS COMPANY, THE CHEMORS COMPANY FC, LLC, THE 3M

COMPANY, and JOHN DOE ENTITIES #1-10 (collectively “Defendants”), allege as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action brought by SHIRLEY BOND (“Shirley” “Shirley Bond” or

“Plaintiff”). This case seeks to recover damages for personal injuries suffered by Shirley.

       2.      Plaintiff Shirley Bond suffers from profound and permanent personal injuries

including:

       a.      Brachial plexus injury and associated paralysis;

       b.      Cardiac conditions including mobitz type 2 block, hisian block, heart murmur,

       supraventricular tachycardia, and left bundle brand block of the heart, need for cardiac

       surgery, ablations, and pacemaker, and syncope;

       c.      cervical myofascial pain syndrome;

       d.      osteoporosis;

       e.      scoliosis / kyphoscoliosis;

       f.      depression and anxiety;

       g.      profound pain and suffering and mental anguish; and

       h.      loss of the ability to enjoy life’s pleasures.

       3.      those injuries were foreseeably caused by Defendants’ misconduct, including their

intentional manufacturing, use, discharge, and/or disposal of toxic and dangerous chemicals and

substances.

       4.      These include but are not limited to:

               a.      poly- and perfluoroalkyl substances (“PFAS”), (for instance

perfluorononanoic acid (“PFNA”), perfluorooctanoic acid (“PFOA”), and




#5457054v1                                                                                        -2-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 3 of 35 PageID: 3




perfluorooctanesulfonic acid (“PFOS”), as well as their replacement compounds, including but

not limited to “GenX”).

               b.      halogenated hydrocarbons (e.g., Dichloromethane, or Methylene

Chloride. Trichloroethylene, Perchlorethylene);

               c.      heavy metals (e.g., lead, mercury, arsenic, copper, antimony);

               d.      freons;

               e.      industrial alcohols and solvents (e.g., acetone, toluene, acetonitrile, ethyl

acetate, heptane, hexane, isopropynol, benzene, ethylbenzene, xylene);

               f.      numerous mixtures and wastes consisting of multiple compounds,

substances and/or products (e.g., paints, dyes, fuels, explosives, ammunition, hereafter

collectively “mixtures” or “waste”);

               g.      polycyclic aromated hydrocarbons (“PAHs”); and

               h.      particulate matter and airborne waste.

       5.      These substances and other toxins, (hereafter “toxins”) individually and in

mixtures have the capacity to cause:

               a.      adverse reproductive outcomes including infertility, subfertility,

prematurity, spontaneous abortion, still birth, birth defects, developmental delays, genetic

damage, and embryonic tumors;

               b.      malignancies, tumors, and neoplasms including brain cancer, kidney

cancer, ovarian cancer, bladder cancer, testicular cancer, breast cancer, pancreatic cancer, colon

cancer; and

               c.      additional severe non-malignant disorders.




#5457054v1                                                                                        -3-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 4 of 35 PageID: 4




       6.      Further, these toxins have the capacity to act in an additive or synergistic fashion

such that mixed exposures enhance or even multiply their capacity to inflict and accelerate the

harm(s) of the type described above.

       7.      In addition, the mechanisms by which these relevant toxins inflict harm are many,

and include:

               a.      apoptosis (cell death),

               b.      oxidative stress,

               c.      genotoxicity (spontaneous or de novo mutation),

               d.      epigenetic change,

               e.      diminished cellular nourishment,

               f.      impaired cell to cell communication,

               g.      endocrine disruption,

               h.      impaired or excessive immune responses,

               i.      intrauterine growth retardation,

               j.      impaired organogenesis, and

               k.      the capacity to cross placental and brain barriers.

       8.      There are no safe levels of exposures to these toxins, especially with mixed and

prolonged exposures.

       9.      Further, while exposures to these toxins (e.g., quantum of exposure, duration(s) of

exposure and timing of exposure relative to the adverse outcome) typically operate along a

biological gradient (dose-response) fashion such that increases in quantum, duration or timing

increase the potential for harm, even a single exposure at vanishingly small quanta, unfortunately

timed, has the capacity to cause the above described and other injuries. Accordingly, although




#5457054v1                                                                                       -4-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 5 of 35 PageID: 5




the calculation of the precise dose of exposure to each toxins or mixture (and to the aggregate of

all exposures) is not presently known, these exposures, from both a qualitative and quantitative

perspective, are more than sufficient to have caused Shirley’s injuries.

         10.   As a consequence of Defendants’ intentional, knowing, reckless, grossly

negligent, and negligent acts and omissions described herein, resulting in the contamination of

the water, air, and soil, including but not limited to Plaintiff’s water supply, Plaintiff seeks to

recover compensatory and punitive damages for the personal injuries suffered by Shirley.

                                              PARTIES

         11.   Shirley is an adult citizen of the State of New Jersey, born on January 22, 1962.

Since 1981, Shirley has resided at and been domiciled at 50 North Railroad Ave. Pedricktown NJ

08067.

         12.   From approximately 1962 to 1981, Plaintiff Shirley Bond resided at and was

domiciled at 24 Woodstown, Pedricktown NJ 08067, the address at which Shirley’s parents also

lived during the year prior to Shirley’s birth.

         13.   The external routes of exposure involved airborne dispersion, groundwater,

surface water, domestic water supplies, soil contamination, and vapor intrusion in and around the

above addresses and adjacent neighborhoods.

         14.   Exposures of significance with respect to the etiology of Shirley’s birth injuries,

including her congenital heart defect and brachial plexus injury, occurred during the period from

one year prior to her conception and continuing through her in utero gestation and the time of her

birth. However, that is not to say that other exposures are irrelevant to Shirley’s injuries and

condition.




#5457054v1                                                                                            -5-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 6 of 35 PageID: 6




        15.    Defendant Solvay Specialty Polymers, USA, LLC (“Solvay USA”) is a

corporation duly organized under the laws of the State of Delaware with its principal place of

business located in Houston, Texas. As a limited liability company Solvay USA’s citizenship is

determined by the citizenship of each of its members. See, e.g., Zambelli Fireworks Mfg. Co. v.

Wood, 592 F.3d 412, 418 (3d Cir. 2010). Upon information and belief based upon a search of

publicly available sources, Solvay USA’s sole member is Ausimont Industries Inc.

(“Ausimont”), a Delaware corporation. Ausimont is a holding company with no operations. Its

headquarters, president, and one of its board members are based in Houston, Texas. Accordingly,

Ausimont’s principal place of business is Houston, Texas. See, e.g., Hertz Corp. v. Friend, 559

U.S. 77, 92-93 (2010); Johnson v. Smithkline Beecham Corp., 724 F.3d 337, 347 (3d Cir. 2013).

Thus, Ausimont is a citizen of Delaware and Texas. Solvay USA, in turn, is also a citizen of

Delaware and Texas. Neither Solvay USA nor Ausimont are citizens of the same state as the

Plaintiff.

        16.    Defendant Solvay Solexis, Inc. (“Solvay Solexis”) is the predecessor of Solvay

USA and was a corporation duly organized under the laws of the State of Delaware with its

principal place of business located in Houston, Texas.

        17.    Defendants Solvay USA and Solvay Solexis will collectively be referred

hereinafter as “Solvay”.

        18.    Defendant Arkema, Inc. (“Arkema”) is a Pennsylvania corporation with its

principal place of business at 2000 Market Street, Philadelphia, PA 19103.

        19.    Defendant E.I. du Pont de Nemours & Company (“DuPont”) is a corporation duly

organized under the laws of the State of Delaware with its principal place of business located at

974 Centre Road, Wilmington, DE 19805.




#5457054v1                                                                                       -6-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 7 of 35 PageID: 7




        20.     Defendant The Chemours Company (“Chemours Co.”) is a corporation duly

organized under the laws of the State of Delaware with its principal place of business located at

1007 Market Street, Wilmington, DE 19899.

        21.     Defendant The Chemours Company FC, LLC (“Chemours FC”) is a corporation

duly organized under the laws of the State of Delaware with its principal place of business

located at 1007 Market Street, Wilmington, DE 19899. As a limited liability company, Chemors

FC’s citizenship is determined by the citizenship of each of its members. See, e.g., Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010). Upon information and belief

based upon a search of publicly available sources, none of Chemors FC’s members are citizens

of the same state as the Plaintiff.

        22.     Defendants Chemours Co. and Chemours FC will collectively be referred

hereinafter as “Chemours”.

        23.     Defendant The 3M Company (“3M”) is a corporation duly organized under the

laws of the State of Minnesota with its principal place of business at 2501 Hudson Road,

Maplewood, MN 55144.

        24.     Defendants John Doe Entities #1-10 are fictitious names of corporations,

companies, partnerships, or other business entities or organizations whose identities cannot be

ascertained as of the filing of this Complaint, certain of which are successors to, predecessors or

alter egos of, or are otherwise related to, the identified Defendants in this matter or which are

otherwise liable pursuant to the causes of action set forth herein.




#5457054v1                                                                                          -7-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 8 of 35 PageID: 8




                                   JURISDICTION AND VENUE

        25.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 since no

Plaintiff is domiciled in the same state as any Defendant and the amount in controversy exceeds

$75,000.

        26.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) since a

substantial part of the events or omissions giving rise to the claim occurred in this district.



                                      STATEMENT OF FACTS

        27.      Plaintiff Shirley Bond suffers from profound personal injuries described above,

including but not limited to cardiac injuries, brachial plexus injuries and associated paralysis, and

associated pain and suffering and mental anguish; and loss of the ability to enjoy life’s pleasures.

        28.     These injuries were all proximately caused by the Defendants’ misconduct,

including their intentional manufacturing, use, discharge, and/or disposal of toxic and hazardous

chemicals including, but not limited to, the toxins described in paragraph 4 above.

        29.     With respect to the PFAS, PFOA PFNA and PFOS chemicals1, the United States

Environmental Protection Agency (“EPA”) has identified 3M as the dominant global producer of

PFOA and related chemicals.

        30.     3M manufactures at least eighty-five (85%) percent of total worldwide volumes

of PFOA and related chemicals.

        31.     Poly- and perfluoroalkyl substances (“PFAS”) are man-made chemicals.

        32.     PFAS have been manufactured and used in the United States since the 1940s.



1
 Poly- and perfluoroalkyl substances (“PFAS”), whose compounds include perfluorononanoic acid (“PFNA”),
perfluorooctanoic acid (“PFOA”), and perfluorooctanesulfonic acid (“PFOS”), and their replacement compounds,
including but not limited to “GenX”.


#5457054v1                                                                                              -8-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 9 of 35 PageID: 9




        33.      PFAS have fire-resistant properties.

        34.      PFAS act as oil, grease, and water repellants.

        35.      PFAS have been used to make many household products such as Teflon®, Gore-

Tex® Stainmaster®, Scotchgard®, and Tyvek®.

        36.      PFAS compounds are a substantial threat to the environment and human health.

        37.      Some PFAS have been classified as carcinogenic.

        38.      Studies report that PFAS exposure and exposures to the other toxins have the

capacity to cause inter alia: testicular cancer, kidney cancer, liver cancer, brain cancer,

lymphomas, leukemia, breast cancer, lung cancer, autoimmune disorders, endocrine disorders,

developmental and genetic defects to fetuses, developmental defects to breastfed babies, reduced

vaccine response, neurological damage, central nervous system damage, cognitive impairment,

increased cholesterol, and increased liver enzymes and a host of other disorders including those

suffered by Shirley.

        39.      PFAS compounds and certain other toxins are resistant to degradation.

        40.      PFAS compounds and certain other toxins persist indefinitely in the environment.

        41.      PFAS compounds and certain other toxins or their metabolites bioaccumulate in

living tissue.

        42.      People who consume PFAS and other toxins via drinking water and are otherwise

exposed accumulate increasing concentrations of PFAS and other toxins or their metabolites in

their blood.

        43.      For decades, Defendants and their predecessors in interest have known (or should

have known) of the highly toxic characteristics of PFAS and other toxins.




#5457054v1                                                                                      -9-
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 10 of 35 PageID: 10




       44.     The New Jersey Department of Environmental Protection (“NJDEP”) has devoted

time to investigating and is continuing to identify and investigate the presence of PFAS and other

toxins in New Jersey’s environment, as well as monitor, treat, clean up, and/or remove PFAS or

other toxins in impacted areas.

       45.     Chemicals including but not limited to “GenX” have been substituted by

Defendants in lieu of their PFAS chemicals.

       46.     These replacement chemicals are being inaccurately touted as short-chain and

having shorter half- lives.

       47.     These replacement chemicals do not break down in the environment.

       48.     They have also been detected in drinking water, groundwater, and surface waters.

       49.     In 2009, EPA issued preliminary health advisory values for PFOA and PFOS in

drinking water of 400 parts per trillion (“ppt”) and 200 ppt, respectively.

       50.     In 2016, EPA lowered its advisories for PFOA and PFOS to 70 ppt collectively

total in further recognition of their extreme danger at even the most miniscule doses.

       51.     In 2018 the United States Department of Health and Human Services, Agency for

Toxic Substances and Disease Registry (“ATSDR”) released draft minimum risk levels of 21 ppt

for PFOA and PFNA, and 14 ppt for PFOS.

       52.     NJDEP has adopted a specific groundwater Quality Standard (”GWQS”) of 10

ppt for PFNA and a Maximum Contaminant Level (“MCL”) of 13 ppt.

       53.     NJDEP added PFNA to its List of Hazardous Substances on January 16, 2018.

       54.     On March 13, 2019, the NJDEP established interim specific groundwater quality

criteria for PFOA and PFOS of 10 ppt.




#5457054v1                                                                                    - 10 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 11 of 35 PageID: 11




       55.     NJDEP has proposed adding PFOA and PFOS to the List of Hazardous

Substances.

       56.     NJDEP also issued a Statewide PFAS Directive, Information Request and Notice

to Insurers against Defendant Solvay Specialty Polymers USA, LCC, Defendant Solvay Solexis,

Inc., Defendant E.I. du Pont de Nemours & Company, Dowdupont, Inc., DuPont Specialty

Products USA, LLC, Defendant The Chemours Company FC, LLC, Defendant The Chemours

Company, and Defendant The 3M Company “to notify them that the Department believes them

to be responsible for the significant contamination of New Jersey’s natural resources, including

the air and waters of the State, with poly- and perfluoroalkyl substances (“PFAS”)…” which

encompass the air and water utilized by plaintiff. Attached hereto as Exhibit A is a true and

correct copy of the NJDEP Directive.

       57.     The other toxins have also been the subject of repeated governmental evaluation

and regulation by agencies of the federal government, the State of New Jersey, other state

governments, and foreign regulatory bodies. Defendants are believed to have violated such

regulations at relevant times and in relevant localities.

I.    Solvay and Arkema’s West Deptford Facility

       58.     Solvay has been the owner and operator of a manufacturing facility located at 10

Leonard Lane, West Deptford, NJ 08085 (“the West Deptford facility”) from 1990 to present.

       59.     Before 1990, Arkema owned and operated the West Deptford facility.

       60.     Solvay manufactured polyvinylidene fluoride (“PVDF”), which is another PFAS

compound, at the West Deptford facility.

       61.     PVDF is a specialty plastic used in conjunction with lithium batteries, medical

and defense uses, semi-conductors, or other instances when a higher level of purity is required.




#5457054v1                                                                                      - 11 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 12 of 35 PageID: 12




          62.   On information and belief, Arkema manufactured PVDF and other high-

performance materials at the West Deptford facility prior to 1990.

          63.   Solvay’s West Deptford facility was considered to have the second highest

capacity in the world for purposes of using Surflon S-11 to make PVDF, which is composed of

approximately 74% PFNA.

          64.   In connection with its operations, Solvay released vast amounts of PFNA and

other toxins into the surrounding air, soil, and water contaminating the site, off-site properties

including Plaintiff’s, and New Jersey’s natural resources with the PFNA chemical.

          65.   At relevant times, Solvay also used sodium perfluorooctanoate (NaPFO) as a

surfactant at the West Deptford Facility, which was supplied to it by 3M.

          66.   NaPFO degrades into PFOA.

          67.   As a result of its operations, Solvay released vast amounts of PFOA into the

surrounding air, water, and soil contaminating the site, off-site properties including Plaintiff’s

and New Jersey’s natural resources with the PFOA chemical.

          68.   Prior to 1990, and at relevant times, as a result of their operations, Arkema

released massive amounts of PFOA into the surrounding air, soil and water contaminating the

site, off-site properties including Plaintiff’s, and New Jersey’s natural resources with the PFOA

and other relevant toxins.

 II.      DuPont and Chemours’ Chamber’s Works Facility

          69.   For over a century, from 1891 to 2015, DuPont owned and operated Chambers

Works, 67 Canal Road and Route 130, located in Pennsville and Carneys Point Townships, New

Jersey.




#5457054v1                                                                                       - 12 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 13 of 35 PageID: 13




       70.     DuPont produced, used, and discharged into the environment approximately 1,200

separate chemicals, pollutants, and other hazardous substances from the Chambers Works

facility. Upon information and belief, in addition to the PFOA/PFAS chemicals, many, if not

most of the other toxins discussed above were also wrongfully produced, used and discharged

into the environment from this facility.

       71.     PFOA was used at Chambers Works beginning in the late 1950s to, among other

things, manufacture fluoroelastomers, perfluoroelastomers, and specialty fluoroelastomers used

in a variety of consumer and other products for their chemical non-stick and heat-resistant

properties.

       72.     Telomers were used and manufactured at Chambers Works.

       73.     PFOA is a by- product of the telomer manufacturing process.

       74.     At relevant times, 3M supplied DuPont with PFOA.

       75.     DuPont also accepted large quantities of PFOA-containing waste from off-site

facilities and discharged this and other toxic waste along with wastewater from its on-site PFOA-

related processes through its wastewater treatment plant.

       76.     As a result of its operations, for decades, DuPont released massive amounts of

PFOA as well as other PFAS, including PFNA, and other toxins from Chambers Works into the

surrounding air, water and soil, contaminating the site, off-site properties including Plaintiff’s,

and New Jersey’s natural resources.

       77.     In 2015, DuPont transferred its Chambers Works facility to Chemours.

       78.     DuPont continued to operate at the location pursuant to an industrial lease through

which DuPont was the tenant and Chemours FC was the landlord.




#5457054v1                                                                                       - 13 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 14 of 35 PageID: 14




       79.     Chemours accepted the transfer of DuPont’s Chambers Works facility with the

knowledge that the site had been wrongfully contaminated with PFAS and other toxic

substances.

       80.     Chemours accepted the transfer of DuPont’s Chambers Works facility with the

knowledge that it was discharging PFAS and other toxins into the surrounding air and water

contaminating off-site properties including Plaintiff’s, and New Jersey’s natural resources.

       81.     Sampling of residential drinking water wells in the surrounding area revealed

contamination at least five miles away from the Chambers Works facility with a substantial

number of wells exceeding applicable screening criteria for concentrations of PFOA, PFNA, or

PFOA and PFOS combined.

       82.     NJDEP has declared that: “DuPont has not been working in good faith to address

the contamination it released into New Jersey’s environment. Instead, DuPont knowingly

concealed the true nature of the chemicals it discharged, while simultaneously moving forward

with a corporate reorganization that moved its ‘performance chemicals’ business (including its

PFAS-related product lines), the [Chambers Works facility] itself, and the associated liabilities to

Chemours [Co.] and Chemours FC and away from DuPont (and tens of billions of dollars of its

assets). DuPont has concealed from the Department and the community the extent and nature of

the environmental injuries its contaminants caused.”

       83.     NJDEP also declared that “[b]oth DuPont and The 3M Company (“3M”) put their

profits above the public health, safety, and the environment of New Jersey.”

       84.     DuPont and 3M committed acts and omissions with respect to PFAS and other

toxins with actual malice and/or with a wanton and willful disregard of people who foreseeably

might be harmed by those acts or omissions.




#5457054v1                                                                                     - 14 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 15 of 35 PageID: 15




       85.       This conduct was performed with greed and in callous disregard of the public

health as well as Plaintiff’s health and well-being, in order to maximize profit, avoid necessary

expense, to promote sales of their products, and to reduce or eliminate their obligations to

otherwise remediate or prevent the discharge of PFAS into the environment and Plaintiff’s

private wells.

III.  Defendants’ Contamination of Groundwater, Surface Water, Drinking Water, Air
and Soil

       86.       For decades, Defendants knew or should have known of the severe and adverse

health and environmental effects and impacts of PFAS and other toxins.

       87.       Despite that knowledge, Defendants continued to use PFAS and other toxins in

products and release them into the environment.

       88.       From as early as the 1970s, Defendant 3M knew that PFOA and PFOS and other

toxins were harmful to people and the environment based on its own studies and review of

relevant scientific and medical literature.

       89.       Defendant 3M knew that PFAS and other toxins had the capacity to and

foreseeably would leach into groundwater and contaminate the environment.

       90.       As early as 1960, an internal 3M memo admitted that its chemicals “[would]

eventually reach the water table and pollute domestic wells.”

       91.       3M actively sought to suppress scientific research on the hazards associated with

PFAS products and other toxins.

       92.       3M intentionally mounted a campaign to control the scientific dialogue on the

exposure, analytical, fate, effects, human health, and environmental risks of its PFAS products

and other toxins.




#5457054v1                                                                                       - 15 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 16 of 35 PageID: 16




        93.    At least one scientist funded by 3M reported his goal as “keep[ing] ‘bad’ papers

[regarding PFAS] out of the literature” because “in litigation situations” those articles “can be a

large obstacle to refute.”

        94.    From studies of its own workers, Defendants DuPont knew that PFOA and other

toxins were harmful to humans both alive and in utero.

        95.       Defendants DuPont knew that PFOA and other toxins were being discharged

into the environment, including the air, soil, groundwater, surface water and drinking or

household water supply.

        96.    Defendants DuPont failed to disclose the risks to regulators, the public or

Plaintiff.

        97.    In a 2003 report on Chambers Works, DuPont disclosed that PFOA was present in

groundwater throughout the facility and at the perimeter at a concentration up to 46,000 ppt.

        98.    However, DuPont falsely characterized those results as showing “very low levels”

and that “PFOA is being contained on-site by the site groundwater containment system.”

        99.    Since at least 1991, Defendants Solvay knew that it was discharging large

amounts of PFNA and other toxins into the environment from their West Deptford, New Jersey

facility located at 10 Leonard Lane, West Deptford, NJ 08086.

        100.   In 2006, the NJDEP conducted its first statewide occurrence study of PFAS in

drinking water.

        101.   That study revealed that 65% of sampled drinking water sources had PFOA

compounds present, and 30% had PFOS compounds present.

        102.   In the samples tested, PFOA was detected at a concentration up to 100 ppt, PFOS

was detected up to 43 ppt, and PFNA was detected up to 96 ppt.




#5457054v1                                                                                      - 16 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 17 of 35 PageID: 17




       103.    NJDEP sampled 992 private wells as of June 2018 for PFAS and detected the

following:

       a. PFOA in 427 wells (43%) with 284 of those wells having levels of PFOA exceeding

the proposed MCL for PFOA; and

       b. PFOS in 304 wells (31%) with 40 of those wells having levels of PFOS exceeding the

proposed MCL for PFOS.

       104.    400 of those sampled wells were sampled as part of the remedial investigation

emanating from Solvay’s West Deptford facility.

       105.    Studies show that exposure to PFAS have the capacity to cause inter alia

testicular cancer, kidney cancer, liver cancer, autoimmune disorders, endocrine disorders, genetic

damage, developmental birth defects to fetuses, developmental defects to breastfed babies,

reduced vaccine response, increased cholesterol, and increased liver enzymes.

       106.    The routes of exposure to which Plaintiff was exposed to the relevant toxins

include: a) the ingestion of drinking water, b) the inhalation of vapors and particulate matter, and

c) dermal contact and skin absorption. Shirley was exposed in utero and at the time of

conception to the relevant toxins and their metabolites which were present in her mother’s body

and also present in her father’s body and particularly in his sperm and seminal fluid. She was

also exposed to these toxins or their metabolites as an infant and throughout her life.

       107.    Defendants’ misconduct, (both individually and collectively) and the resulting

wrongful exposures, proximately caused Plaintiff’s injuries and damages as described above.

       108.    As a consequence, each Defendant is individually and jointly and severally liable

to Plaintiff for both compensatory and punitive damages.




#5457054v1                                                                                     - 17 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 18 of 35 PageID: 18




                                            CLAIMS

                                      Count I: Negligence

                Plaintiff v. All Defendants (Including John Doe Entities #1-10)

       109.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

       110.    Defendants knew or should have known that the use of PFAS and/or discharge of

PFAS and other toxins into the air, soil, groundwater and drinking or household water are

hazardous to human health and the environment.

       111.    Defendants further knew or should have known that it was unsafe and/or

unreasonably dangerous to discharge PFAS and other toxins into the environment in close

proximity to surrounding residential communities, including Plaintiff’s residence(s).

       112.    Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10

had a duty to take all reasonable measures to ensure that PFAS and other toxins would be

effectively contained and not discharged into the surrounding environment.

       113.    Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10

had a duty to operate and manage their facilities and the related wastes in such a way as to not

create a nuisance or dangerous condition that could cause injury or damage to human health and

the environment.

       114.    Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10

further had a duty to ensure that the manufacturing processes that they chose to employ did not

unreasonably endanger the drinking water relied upon by residents in the surrounding

community, including Plaintiff’s residence(s).




#5457054v1                                                                                     - 18 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 19 of 35 PageID: 19




       115.    Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10

breached the above-stated duties by unreasonably disposing of PFAS and other toxins in a

manner which made it foreseeable that they would enter the environment, specifically but not

limited to the groundwater, exposing nearby residents, including Plaintiff, who relied upon the

groundwater for their drinking and household water supply.

       116.    Defendant 3M had a duty to warn users of their PFAS and other relevant products

of the dangers of releasing PFAS and other relevant toxins into the environment.

       117.    Defendant 3M breached the above-stated duty by failing to adequately warn and

provide sufficient instructions to purchasers such as Defendants Solvay, Arkema, DuPont,

Chemours, and John Doe Entities #1-10, to avoid discharging PFAS and other relevant toxins

into the environment where it was likely to enter the environment including the soil, air, and

water including groundwater and be inhaled, absorbed and/or ingested by residents including

Plaintiff in surrounding communities,.

       118.    Defendant 3M further breached a duty by neglecting to inform itself of the

improper manner in which its purchasers, including the other Defendants mishandled highly

toxic 3M products.

       119.    As a direct and proximate result of these acts and omissions, Defendants

individually and collectively wrongfully caused the environment to be contaminated with PFAS

and other toxins, thereby exposing Plaintiff to these chemicals and substances, and causing

injury to them as described above.

       120.    All Defendants contributed to the contamination of the environment with PFAS

and other harmful substances, and all subsequently contributed to Plaintiff’s exposure to these

chemicals, thereby causing injury to them.




#5457054v1                                                                                       - 19 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 20 of 35 PageID: 20




        121.    The acts and omissions of Defendants were negligent, and as a result, Shirley has

suffered and/or will in the future suffer damage in the form of bodily injuries, emotional distress,

economic loss, medical expenses and was otherwise damaged, for which Defendants are liable.

        WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees, and

all such other relief as the Court deems proper.

                          Count II: Gross Negligence and Recklessness

                Plaintiff v. All Defendants (Including John Doe Entities #1-10)

        122.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

        123.    At all relevant times, Defendants, as detailed above, committed acts and

omissions with respect to PFAS and other toxins with actual malice and/or with a wanton and

willful disregard of persons who foreseeably might be harmed by those acts or omissions and/or

with gross negligence.

        124.    Specifically, Defendants caused, permitted, and allowed the release of PFAS and

other toxins into the environment including the air, water, and soil, including the drinking water

of Plaintiff, constituting a want of care and a conscious indifference to the rights, welfare, safety,

and health of Plaintiff, such that Defendants’ acts constitute gross negligence or reckless, willful

or wanton misconduct.

        125.    Such conduct was motivated by greed in an effort to maximize profit with

disregard to their duties and responsibilities to the public and to Plaintiff.




#5457054v1                                                                                       - 20 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 21 of 35 PageID: 21




       126.    All Defendants contributed to the contamination of the environment with PFAS

and other toxins, and all subsequently contributed to Plaintiff’s exposure to these chemicals,

thereby causing injury to her and her property.

       127.    Defendants’ conduct involved deliberate acts or omissions with knowledge of a

high degree of probability of harm to the Plaintiff and an attendant reckless indifference to her

health, safety, and welfare.

       128.    Defendants’ conduct demonstrated a willful and wanton, malicious and reckless

disregard of the rights of Plaintiff so as to warrant the imposition of punitive damages.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, and punitive damages, together with interest,

costs, attorneys’ fees, and all such other relief as the Court deems proper.

                                   Count III: Private Nuisance

                           Shirley Bond v. Solvay, Arkema, DuPont,
                             Chemours & John Doe Entities #1-10

       129.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

       130.    Defendants’ acts and omissions with respect to the release of PFAS and other

toxins in the environment resulted in the contamination of the air, soil, and water, including but

not limited to Plaintiff’s water supply, and have thus unreasonably interfered with Plaintiff’s use

and enjoyment of their property, invading the home and body of Shirley.

       131.    Defendants’ acts and omissions with respect to the release of PFAS and other

toxins has made Plaintiff’s water supply unfit for consumption and other domestic purposes.

       132.    Defendants’ unreasonable interference with the use and enjoyment of Plaintiff’s

property constitutes a continuous invasion of her rights.



#5457054v1                                                                                       - 21 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 22 of 35 PageID: 22




        133.    Defendants, Solvay, Arkema, DuPont and Chemours all contributed to the

contamination of the environment with PFAS and other toxins, and all substantially contributed

to a private nuisance on Plaintiff causing Plaintiff’s injuries and damages as stated above.

        WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees, and

all such other relief as the Court deems proper.

                                    Count IV: Public Nuisance

      Shirley Bond v. Solvay, Arkema, DuPont, Chemours & John Doe Entities #1-10

        134.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

        135.    Defendants’ conduct detailed above unreasonably interfered with a right common

to the general public, including the public’s right to be free from environmental contamination in

the air it breathes and water it drinks, and in which its members bathe, shower, and swim.

        136.    Defendants’ conduct detailed above unreasonably and significantly interfered

with the public health and public safety by contaminating water, soil, and air with toxic and

carcinogenic chemicals.

        137.    Defendants’ conduct was of a continuing nature, and/or produced a long-lasting

effect, and Defendants knew and/or had reason to know that it would have a significant effect on

the public’s rights.

        138.    Plaintiff suffered harm of a kind different from that suffered by other members of

the public exercising the right common to the general public.

        139.    Defendants’ acts and omissions with respect to the release of PFAS and other

toxins in the environment including the air, soil, and water resulted in the contamination of

Plaintiff’s home and water supply and injuries and damages as set forth above.


#5457054v1                                                                                      - 22 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 23 of 35 PageID: 23




       140.    Defendants’ unreasonable interference with the use and enjoyment of Plaintiff’s

property constitutes a continuous invasion of hrt rights.

       141.    Defendants, Solvay, Arkema, DuPont and Chemours all contributed to the

contamination of the environment with PFAS and other toxins, and all subsequently contributed

to the public nuisance imposed on Plaintiff.

       142.    Defendants’ creation of a continuing public and/or private nuisance has damaged

Shirley in the form of bodily injury, emotional distress, and other damages all of a type not

common to the general public, for which Defendants are liable.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees, and

all such other relief as the Court deems proper.

                            Count V: Past and Continuing Trespass

                           Shirley Bond, v. Solvay, Arkema, DuPont,
                             Chemours & John Doe Entities #1-10

       143.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

       144.    As related above, Shirley Bond is and has been the owner(s) and/or possessor(s)

of real property and reside or resided on those properties.

       145.    Defendants negligently, recklessly, and/or intentionally failed to properly control,

apply, use and/or dispose of PFAS and other toxins resulting in its discharge into the

environment entering, invading, intruding, and injuring the rights of Plaintiff to possess and

enjoy her properties.




#5457054v1                                                                                       - 23 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 24 of 35 PageID: 24




       146.    Plaintiff has not consented and does not consent to the contamination alleged

herein, and Defendants knew or reasonably should have known that Plaintiff would not consent

to such.

       147.    Defendants, Solvay, Arkema, DuPont and Chemours, all contributed to the

contamination of the environment with PFAS and other toxins, and all subsequently contributed

to the past and continuing trespass imposed on Plaintiff.

       148.    As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, the soil and drinking water wells applicable to Plaintiff’s properties have been

contaminated with PFAS, and other toxins, causing significant personal injuries and damage,

including actual, consequential, and nominal damages as described above.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees, and

all such other relief as the Court deems proper.

                 Count VI: Strict Liability (Abnormally Dangerous Activities)

       Plaintiff v. Solvay, Arkema, DuPont, Chemours, 3M & John Doe Entities #1-10

       149.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

       150.    At all relevant times, Defendants Solvay, Arkema, DuPont, Chemours, 3M and

John Doe Entities #1-10 sold, disposed of, discharged, and emitted hazardous substances from

their facilities which they owned, controlled, and operated.

       151.    As a result of Defendant 3M selling and Defendants Solvay, Arkema, DuPont,

Chemours and John Doe Entities #1-10 discharging such substances from their sites, the




#5457054v1                                                                                     - 24 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 25 of 35 PageID: 25




groundwater under Plaintiff’s property was contaminated with hazardous substances, creating

actual harm to Plaintiff.

        152.    The manufacturing, utilization, disposal, and discharge of PFAS and other toxins

constitute abnormally dangerous activities that introduce an unusual danger in the community.

        153.    Defendants’ activities in selling, manufacturing, utilizating, disposing, and

discharging of these products presented a high degree of risk of harm to the person, land, and/or

chattels of others.

        154.    It was likely that the harm resulting from Defendants’ activities would be great.

        155.    The exercise of reasonable care does not eliminate the risk of harm posed by

Defendants’ activities.

        156.    Defendants’ activities are not a matter of common usage in the areas in which

they were carried out.

        157.    Defendants’ activities were inappropriate to the locations in which they were

carried out.

        158.    The dangerous attributes of and risk posed by Defendants’ activities outweighed

their value to the community.

        159.    The manufacturing, utilization, disposal, and discharge of these products are not

matters of common usage in the areas where these activities were carried out.

        160.    At all relevant times, the risk of the Defendants’ abnormally dangerous activities

outweighed the value to the community.

        161.    Defendants’ acts and omissions in selling, manufacturing, utilizing, disposing,

and discharging hazardous chemicals proximately caused the contamination to Plaintiff’s




#5457054v1                                                                                      - 25 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 26 of 35 PageID: 26




properties and injuries and damages to Plaintiff, making them strictly liable for the harm caused

by such contamination.

       162.    Defendants Solvay, Arkema, DuPont, 3M and Chemours all foreseeably

contributed to the contamination of the environment with PFAS and other toxins, and all

subsequently contributed to Plaintiff’s exposure to these chemicals, thereby causing injury and

damages to them as set forth above.

       163.    As a direct and proximate result of Defendants’ discharges of hazardous

substances and contaminants, Plaintiff has and will continue to suffer damages.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees, and

all such other relief as the Court deems proper.

                         Count VII: Strict Liability (Failure to Warn)

                           Plaintiff v. 3M & John Doe Entities #1-10

       164.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

       165.    Defendant 3M developed, tested, assembled, manufactured, packaged, labeled,

prepared, distributed, marketed, and/or supplied PFAS and other toxins for sale and sold such

products to Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10 in the

ordinary course of their businesses.

       166.    Upon information and belief, Defendants DuPont, Chemours, Solvay, Arkema,

and John Doe Entities #1-10 utilized the PFAS chemicals and other toxins supplied by Defendant

3M in a reasonably foreseeable and intended manner.




#5457054v1                                                                                     - 26 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 27 of 35 PageID: 27




       167.    The PFAS and other toxins sold by Defendant 3M were unreasonably dangerous

to residents of surrounding communities, including Plaintiff, without adequate warnings and

instructions to prevent discharge of PFAS and other toxins into the environment and

accumulation inside the bodies of residents in surrounding communities, including Plaintiff.

       168.    Defendant 3M knew or should have known that the PFAS and other toxins they

sold would be discharged into the environment and cause contamination of the water supply of

residents and accumulation in the blood serum and bodily tissues of residents living in the

surrounding communities, including Plaintiff.

       169.    Defendant 3M failed to advise Plaintiff as well as Defendants Solvay, Arkema,

DuPont, Chemours, and John Doe Entities #1-10 which were purchasers, users or those

foreseeably exposed, to their PFAS and other toxins about the risks these products posed to

foreseeable third parties, such as Plaintiff, and about techniques that could be employed to

reduce or eliminate these risks.

       170.    Defendant 3M had actual knowledge of the health hazards associated with PFAS

and other toxins through both animal studies conducted by researchers employed or contracted

by such Defendant and though experience with Defendant’s own workers, but, upon information

and belief, failed to share such information with purchasers, users or those foreseeably exposed

to their products, including Plaintiff, Defendants, DuPont, Chemours, Solvay, Arkema, and John

Doe Entities #1-10, or with governmental agencies.

       171.    Defendant 3M acted with reckless indifference to the health and safety of

residents in surrounding communities where its PFAS and other toxins were used by failing to

provide adequate warnings of the known dangers of such products when discharged into the

environment and ingested by nearby residents, such as Plaintiff.




#5457054v1                                                                                     - 27 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 28 of 35 PageID: 28




       172.    Defendant 3M had a duty to warn users of their PFAS products and other toxins

of the dangers of releasing PFAS and other toxins into the environment.

       173.    Defendant 3M breached the above-stated non-delegable duty by failing to

adequately warn and provide sufficient instructions to purchasers such as Defendants, Solvay,

Arkema, DuPont, Chemours, and John Doe Entities #1-10, to avoid discharging PFAS and other

toxins into the environment where it was likely to enter groundwater and be ingested by residents

in surrounding communities, including Plaintiff.

       174.    As a direct and proximate result of Defendant 3M’s acts and omissions, Plaintiff

have and will continue to suffer damages.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees, and

all such other relief as the Court deems proper.

                         Count VIII: Strict Liability (Defective Design)

                           Plaintiff v. 3M & John Doe Entities #1-10

       175.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

       176.    Defendant 3M designed, manufactured, and sold PFAS and other toxins that were

used at the Chambers Works and West Deptford facilities and elsewhere by Defendants DuPont,

Chemours, Solvay, Arkema and John Doe Entities #1-10.

       177.    As a manufacturer and seller of PFAS and other toxins, Defendant 3M had a duty

to make and sell products that are reasonably fit, suitable, and safe for their intended or

reasonably foreseeable uses.




#5457054v1                                                                                     - 28 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 29 of 35 PageID: 29




        178.   Defendant 3M owed that duty to direct users of its products, to reasonably

foreseeable users of its products, and also to any person who might reasonably be expected to

come into contact with these products, such as Plaintiff.

        179.   Defendant 3M’s PFAS products and other toxins were used in a reasonably

foreseeable manner and without substantial change in the condition of such products and were

defective and unfit for their reasonable use.

        180.   Defendant 3M knew or should have known that use of its PFAS and other toxins

used by Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10 would

result in the spillage, discharge, and/or release of PFAS and other toxins into the environment

and would contaminate the environment including the groundwater, air, soil, and drinking water

of surrounding communities, including Plaintiff’s.

        181.   Defendant 3M knew or should have known that its PFAS and other toxins would

eventually come into contact with and harm residents in surrounding communities, including

Plaintiff.

        182.   Defendant 3M’s PFAS products were defective in design and unreasonably

dangerous because, among other things:

        a.     PFAS and other toxins cause extensive and persistent contamination when used in

a reasonably foreseeable and intended manner; and

        b.     PFAS and other toxins’ contamination in the environment, including the air, soil,

and groundwater, which are the sources of drinking water to citizens in the surrounding

communities, including Plaintiff, poses significant threats to their health, safety, and welfare.




#5457054v1                                                                                      - 29 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 30 of 35 PageID: 30




       183.    At all relevant times, Defendant 3M’s PFAS and other toxins which they

designed, manufactured, and sold were dangerous to an extent beyond that which would be

contemplated by the ordinary consumer.

       184.    The foreseeable risk to public health and welfare, including that of Plaintiff’s,

posed by Defendant 3M’s PFAS and other toxins outweighed the cost to Defendant 3M of

reducing or eliminating such risk.

       185.    Defendant 3M knew or should have known about reasonably safer and feasible

alternatives to PFAS and other toxins.

       186.    As a direct and proximate result of Defendant 3M’s acts and omissions, Plaintiff

has and will continue to suffer injuries and damages.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees and

all such other relief as the Court deems proper.

                                    Count IX: Punitive Damages

                Plaintiff v. All Defendants (Including John Doe Entities #1-10)

       187.    Plaintiff incorporates the allegations contained in all preceding paragraphs as if

fully restated herein.

       188.    At all material times hereto, Defendants knew or should have known that their

PFAS and other toxins would contaminate the environment including the air, soil, and

groundwater and contaminate the drinking and household water of residents in surrounding

communities, including Plaintiff.

       189.    At all material times hereto, Defendants knew or should have known that PFAS

and other toxins were hazardous substances and the reckless, and/or wanton and willful




#5457054v1                                                                                         - 30 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 31 of 35 PageID: 31




discharge of those chemicals into the environment and surrounding communities would

eventually reach Plaintiff’s property, soil, air, and drinking and household water wells thus

exposing them to high and injurious concentrations of the hazardous chemicals.

       190.    At all material times hereto, Defendants knew or should have known of the health

and environmental impacts of PFAS and other toxins for decades but continued to use them in

products and release them into the environment.

       191.    At all material times hereto, Defendants knew that PFOA and PFOS and other

toxins were harmful to people and the environment based on its own studies.

       192.    At all material times hereto, despite actual or constructive knowledge of their

chemicals’ toxicity to humans and the environment, Defendants proactively sought to conceal

that information from the public.

       193.    At all material times hereto, despite actual or constructive knowledge of its

chemicals’ toxicity to humans and the environment, Defendants proactively misrepresented the

chemicals’ hazardous properties, including knowingly and purposefully withholding material

information from regulators and governmental agencies.

       194.    At all material times hereto, even after Defendants acquired actual knowledge that

they were causing groundwater, soil, air, and drinking water contamination and thus exposing

nearby residents to its PFAS and other toxins, including Plaintiff, Defendants continued their

operations and continued discharging these toxins into the environment and exposing residents in

surrounding communities, including Plaintiff, in reckless and conscious disregard for the serious

health and safety risks associated with such exposure.




#5457054v1                                                                                       - 31 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 32 of 35 PageID: 32




        195.    At all material times hereto, Defendants committed acts and omissions with

respect to PFAS and other toxins with actual malice and/or with a wanton and willful disregard

of persons who foreseeably might be harmed by those acts or omissions.

        196.    At all material times hereto, Defendants knowingly, continuously, and with

conscious indifference to the rights of residents in surrounding communities, including Plaintiff,

to have access to clean air, soil, water, and drinking water, caused, allowed, or permitted the

discharge of large quantities of PFAS and other toxins into the environment, air, soil, and

groundwater, had no justification for doing so, and made no effective effort to alleviate the

problem.

        197.    Such conduct was motivated by greed and taken in deliberate and knowing

disregard of their duties to Plaintiff and all similarly situated individuals.

        198.    Defendants’ acts and omissions as set forth in the preceding paragraphs

demonstrate their reckless and conscious disregard the health, safety, and welfare, of residents in

the community, including Plaintiff.

        199.    As a direct and proximate result of Defendants’ conscious and deliberate

disregard for the health, safety, and welfare of residents in surrounding communities, including

Plaintiff, Plaintiff suffered and continue to suffer severe and permanent personal injuries and

other damages, both economic and noneconomic, as set forth above.

        200.    The aforesaid conduct of Defendants was committed with knowing, conscious,

and deliberate disregard for the rights and safety of residents in surrounding communities,

including Plaintiff, thereby entitling them to punitive damages in an amount appropriate to

punish Defendants and deter them from similar conduct in the future.




#5457054v1                                                                                        - 32 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 33 of 35 PageID: 33




       201.     Defendants’ actions showed willful misconduct, malice, fraud, wantonness,

and/or oppression, and demonstrates conscious indifference to the consequences.

       WHEREFORE, Plaintiff requests that this Court award punitive damages against all

Defendants, together with interest, costs, attorneys’ fees and all such other relief as the Court

deems proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.

                            DESIGNATION OF TRIAL COUNSEL

       Steven Phillips, Esq. is hereby designated as trial counsel on behalf of Plaintiff.

                      CERTIFICATION PURSUANT TO L.CIV.R. 11.2

       The undersigned counsel certify that, with the following exceptions, the matter in

controversy is not the subject of any other action pending or contemplated:

                Bond, et al. v. Solvay Specialty Polymers USA, LLC, et al., No.
                1:20-cv-08487-NLH-JS

                Slusser et al. v. Solvay Specialty Polymers USA, LLC, et al.,
                No. 1:20-cv-11393-NLH-JS

                Giordano, et al. v. Solvay Specialty Polymers USA, LLC et al.,
                No. 19-cv-21573-NLH-JS

                Severa, et al. v. Solvay Specialty Polymers USA, LLC et al.,
                No. 20-cv-06906-NLH-JS

                NJDEP, et al. v. E. I. Du Pont De Nemours and Company, et al.
                No. 2:19-cv-14758-JMV-SCM

                NJDEP, et al. v. E. I. Du Pont De Nemours and Company, et al.
                No. 1:19-cv-14765-NHL-JS


                NJDEP, et al. v. E. I. Du Pont De Nemours and Company, et al.
                No. 1:19-cv-14766-RMB-JS




#5457054v1                                                                                          - 33 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 34 of 35 PageID: 34



                NJDEP, et al. v. E. I. Du Pont De Nemours and Company, et al.
                No. 3:19-cv-14767-MAS-ZNQ


        The undersigned counsel further certify that we are aware of no other parties who should

be joined in this matter at this time.

                                         PHILLIPS & PAOLICELLI, LLP
                                         Attorneys for Plaintiff

                                BY:      s/ Steven Phillips
                                         Steven Phillips, Esq.

                                         SZAFERMAN LAKIND BLUMSTEIN
                                            & BLADER,
                                         Attorneys for Plaintiff

                                BY:      s/ Arnold Lakind
                                         Arnold Lakind, Esq.

                                BY:      s/ Robert Lytle
                                         Robert Lytle, Esq.


Dated: May13, 2021




#5457054v1                                                                                  - 34 -
Case 1:21-cv-11203-NLH-KMW Document 1 Filed 05/13/21 Page 35 of 35 PageID: 35




                  EXHIBIT A




#5457054v1                                                              - 35 -
